***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE OF CONNECTICUT v.
                  ANTHONY E. BROOKS, JR.
                        (AC 40425)
                      Lavine, Devlin and Harper, Js.

                                  Syllabus

Convicted of the crimes of criminal possession of a firearm, criminal posses-
   sion of ammunition, carrying a pistol without a permit, illegal receipt
   of a firearm, possession of a weapon in a motor vehicle and interfering
   with an officer, the defendant appealed to this court. Held that there
   was insufficient evidence to support the defendant’s conviction of illegal
   receipt of a firearm; the state did not prove that the defendant was
   disqualified from receiving a firearm at the time that he received the
   firearm in question, nor did it establish when the defendant came into
   possession of the firearm.
      Argued September 18—officially released November 12, 2019

                            Procedural History

   Substitute information charging the defendant with
the crimes of criminal possession of a firearm, criminal
possession of ammunition, carrying a pistol without a
permit, stealing a firearm, illegal receipt of a firearm,
illegal possession of a weapon in a motor vehicle and
interfering with an officer, brought to the Superior
Court in the judicial district of Waterbury, geographical
area number four, and tried to a jury before K. Murphy,
J.; thereafter, the court granted the defendant’s motion
for judgment of acquittal as to the count alleging steal-
ing a firearm; verdict and judgment of guilty, from which
the defendant appealed to this court. Reversed in part;
judgment directed.
   Judie Marshall, for the appellant (defendant).
  Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Maureen Platt, state’s attor-
ney, and David A. Gulick, senior assistant state’s attor-
ney, for the appellee (state).
                           Opinion

   DEVLIN, J. The defendant, Anthony E. Brooks, Jr.,
appeals from the judgment of conviction, rendered after
a jury trial, of illegal receipt of a firearm in violation of
General Statutes § 29-33 (b).1 On appeal, the defendant
asserts that there was insufficient evidence to support
his conviction of that charge because the state did not
prove when or how the defendant received the firearm.
We disagree with the defendant’s argument but con-
clude, for another reason, that there was insufficient
evidence to support the defendant’s conviction of illegal
receipt of a firearm. Accordingly, we reverse the judg-
ment of conviction only on this count and remand this
case with direction to vacate the conviction of this
offense.2
   As relevant to this appeal, the jury reasonably could
have found the following facts. On September 9, 2015,
the police attempted to conduct a motor vehicle stop
of the defendant for his failure to obey a stop sign.
After crashing his car and fleeing on foot, the defendant
was confronted by the police and was seen tossing an
object away from him. The police recovered the object,
which proved to be a Remington Arms Model 1911 R1
.45 ACP handgun that had been reported stolen on July
27, 2012.
   Following a jury trial, the defendant was convicted
on November 30, 2016 of, inter alia, illegal receipt of a
firearm in violation of § 29-33 (b). The statute provides
in relevant part: ‘‘[N]o person may purchase or receive
any pistol or revolver unless such person holds a valid
permit to carry a pistol or revolver . . . a valid permit
to sell at retail a pistol or revolver . . . or a valid eligi-
bility certificate . . . or is a federal marshal, parole
officer or peace officer.’’ General Statutes § 29-33 (b).3
On appeal, the defendant argues that there was insuffi-
cient evidence to support his conviction on this count.
We agree.
   Although the parties disagree as to the precise mean-
ing of the word ‘‘receive’’ in § 29-33 (b), both agree that
it means more than mere possession. At trial, the state
proved that on September 9, 2015, when the defendant
was found to be in possession of a firearm, he was
disqualified from receiving a firearm because he was a
convicted felon. The state, however, concedes that it
did not prove that the defendant was disqualified at the
time that he received the firearm, nor did it establish
when the defendant came into possession of the fire-
arm. The state, therefore, further concedes, and we
agree after examining the record, that there was insuffi-
cient evidence to establish that the defendant violated
§ 29-33 (b).4
  The judgment is reversed only as to the conviction
of illegal receipt of a firearm and the case is remanded
with direction to vacate the defendant’s conviction of
that offense; the judgment is affirmed in all other
respects.
      In this opinion the other judges concurred.
  1
     The defendant was also convicted of criminal possession of a firearm
in violation of General Statutes § 53a-217 (a), criminal possession of ammuni-
tion in violation of § 53a-217 (a), carrying a pistol without a permit in violation
of General Statutes § 29-35 (a), illegal possession of a weapon in a motor
vehicle in violation of General Statutes § 29-38 (a), and interfering with a
police officer in violation of General Statutes § 53a-167a (a). These convic-
tions are not affected by this appeal.
   2
     As our Supreme Court has elaborated, ‘‘[the] principles of judicial econ-
omy dictate that, in a case in which the judgment of the reviewing court
does not change the total effective sentence, the reviewing court should not
order the trial court to resentence a defendant on the remaining convictions
unless there is some evidence or some other basis in the record supporting
the conclusion that the judgment of the reviewing court altered the original
sentencing intent.’’ State v. Johnson, 316 Conn. 34, 42–43, 111 A.3d 447
(2015).
   Because our decision does not alter the total effective sentence, and
because there is no evidence that our decision would alter the trial court’s
original intent at sentencing, we conclude that the defendant need not
be resentenced.
   3
     When the state brought charges against the defendant, it charged him
with violating General Statutes § 29-33 (b) by illegally receiving a firearm.
The state did not charge the defendant with illegally purchasing a firearm.
Therefore, we need only address the sufficiency of evidence necessary to
establish illegal receipt of a firearm in violation of § 29-33 (b).
   4
     In light of the state’s concession that it did not offer sufficient evidence
to prove receipt of a firearm, we see no need to address the issue of the
meaning of ‘‘receive’’ in § 29-33 (b).